MEMORANDUM DECISION
                                                                     Feb 20 2015, 9:49 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                    Gregory F. Zoeller
Crown Point, Indiana                                     Attorney General of Indiana
                                                         Graham T. Youngs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

Troy Shawn Meyers,                                       February 20, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         45A03-1405-CR-176
        v.                                               Appeal from the Lake County
                                                         Superior Court
State of Indiana,                                        Cause No. 45G01-1303-MR-5

Appellee-Plaintiff.                                      The Honorable Salvador Vasquez,
                                                         Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49G01-1303-MR-5 |February 20, 2015        Page 1 of 6
                                             Case Summary
[1]   Troy Meyers appeals his conviction for Class C felony involuntary

      manslaughter. We affirm.


                                                     Issue
[2]   Meyers raises one issue, which we restate as whether the evidence is sufficient

      to sustain his conviction.


                                                     Facts
[3]   In 2012, Miguel and Anna Dozier lived in an apartment in Lake Station with

      their children. Meyers, his wife, Shannon, and their infant lived in the

      apartment above the Dozier family. Approximately two or three times a week,

      the Doziers would hear verbal and physical arguments coming from the

      upstairs apartment. Three or four days before September 10, 2012, Anna heard

      an argument between Meyers and Shannon. She heard Meyers yell at the baby

      “to shut up,” heard Shannon tell Meyers “not to yell at the baby,” and then

      heard Meyers say it again. Tr. p. 54. Miguel heard arguing, running, and a

      “big thud” that sounded like someone being thrown to the floor. Id. at 80.

      Miguel later saw Shannon outside pushing a baby stroller and the left side of

      her face was swollen.


[4]   At 2:30 a.m. on September 10, 2012, Meyers called 911 and reported that

      Shannon was vomiting blood. When the ambulance arrived, they discovered

      Shannon sitting next to the bed with her head slumped forward and with a bowl

      on her lap that contained “coffee ground emesis,” which is “blood from the
      Court of Appeals of Indiana | Memorandum Decision 49G01-1303-MR-5 |February 20, 2015   Page 2 of 6
      stomach that’s been digested and it’s been vomited up.” Id. at 105. Meyers was

      “[v]ery, very calm” when they arrived. Id. The paramedics found that

      Shannon was not breathing and had no pulse. They started CPR and

      transported her to the hospital, but they were unable to revive her. Meyers

      reported that Shannon had been drinking alcohol that evening, that she had

      been vomiting, and that she had a history of alcoholism and seizures.


[5]   An autopsy revealed that Shannon had extensive bruises on her body, especially

      on the left side of the neck, the left side of the head, the left shoulder, the left

      arm, the scalp, and the back of the head. Some of the bruises were “a day or

      less old,” while others were a few days old. Id. at 467. Some of the bruising

      appeared to be caused by “a cylindrical object.” Id. at 469. The forensic

      pathologist also discovered a fracture of the C-2 vertebrae in Shannon’s neck.

      There also was a “shard of bone” from the fracture that tore a hole in her

      esophagus. Id. at 481. Some of the bruising on Shannon’s neck corresponded

      with the location of the fracture. The cause of Shannon’s death was “blunt

      force injuries of the head and neck.” Id. at 490. The forensic pathologist

      determined that Shannon’s neck injury was caused by “some kind of force

      against the left side of the neck, with the head against an unyielding surface.”

      Id. at 491. He noted that substantial force would have been required to inflict

      the injury and suggested that Shannon’s injury could have been caused by a

      foot stomping or a running fist punch. He also opined that Shannon’s injury

      could not have been caused by a fall and that the time between her neck injury

      and death was probably not more than a day.


      Court of Appeals of Indiana | Memorandum Decision 49G01-1303-MR-5 |February 20, 2015   Page 3 of 6
[6]   When Detective Brian Williams of the Lake Station Police Department

      interviewed Meyers, Meyers stated that Shannon had not been eating for three

      or four days. She had also been complaining of neck pain, vomiting, and falling

      down all the time for the last two days of her life. Meyers denied hitting

      Shannon and suggested that she was injured while falling. A warrant was later

      issued for Meyers’s arrest, and he was located in Arizona.


[7]   The State charged Meyers with murder. At the jury trial, the trial court

      instructed the jury on the lesser included offenses of voluntary manslaughter

      and involuntary manslaughter. The jury found Meyers guilty of Class C felony

      involuntary manslaughter. The trial court sentenced Meyers to six years in the

      Department of Correction. Meyers now appeals.


                                                  Analysis
[8]   Meyers argues that the evidence is insufficient to sustain his conviction. When

      reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from

      such evidence.” Id. We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt. Id.


[9]   At the time of Meyers’s offense, Indiana Code Section 35-42-1-4(c) governed

      the offense of involuntary manslaughter and provided: “A person who kills

      Court of Appeals of Indiana | Memorandum Decision 49G01-1303-MR-5 |February 20, 2015   Page 4 of 6
       another human being while committing or attempting to commit: . . . (3)

       battery; commits involuntary manslaughter, a Class C felony.” According to

       Meyers, the evidence is insufficient to sustain his conviction because there was

       no evidence of how Shannon sustained the neck fracture and no evidence that

       Meyers caused the fracture. Meyers points out that Shannon had a seizure

       disorder and was very intoxicated at the time of her death. Meyers argues that

       “[t]here is no evidence to support the conclusion that the falling and subsequent

       bruising did not result from the seizures or Shannon’s severely intoxicated

       state.” Appellant’s Br. p. 10. Meyers also argues that the timing of his alleged

       argument with Shannon three to four days before her death is not compatible

       with the pathologist’s testimony that Shannon’s injury happened “more than a

       few hours before death, certainly less than a day.” Id.


[10]   Meyers’s argument is merely a request that we reweigh the evidence, which we

       cannot do. The State presented evidence that Meyers and Shannon fought

       often and that they had fought in the days leading up to Shannon’s death. The

       State also presented evidence that Shannon had extensive bruises on her body

       and that some of the bruising appeared to be caused by “a cylindrical object.”

       Tr. p. 469. The forensic pathologist testified that Shannon’s neck was broken,

       that a hole was torn in her esophagus as a result of the broken neck, and that

       the neck injury was inconsistent with a fall. The forensic pathologist also

       determined that Shannon’s neck injury was caused by “some kind of force

       against the left side of the neck, with the head against an unyielding surface.”

       Id. at 491. He noted that substantial force would have been required to inflict


       Court of Appeals of Indiana | Memorandum Decision 49G01-1303-MR-5 |February 20, 2015   Page 5 of 6
       the injury and suggested that Shannon’s injury could have been caused by a

       foot stomping or a running fist punch. Meyers admitted that Shannon had not

       been eating for three or four days, that she had been complaining of neck pain,

       that she had been vomiting, and that she kept falling down for the last two days

       of her life. We conclude that the State presented sufficient evidence that

       Meyers killed Shannon while committing battery.


                                                 Conclusion
[11]   The evidence is sufficient to sustain Meyers’s conviction for involuntary

       manslaughter. We affirm.


[12]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49G01-1303-MR-5 |February 20, 2015   Page 6 of 6